Citation Nr: 1310646	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  12-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for macular degeneration.

2. Entitlement to service connection for cataracts.

3. Entitlement to service connection for colon cancer.

4. Entitlement to service connection for bilateral sensorineural hearing loss.

5. Entitlement to service connection for a balance disorder, to include as secondary to hearing loss.

6. Entitlement to service connection for residuals of frostbite on the feet.

7. Entitlement to service connection for diabetes mellitus.

8. Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD), also as due to mustard gas and/or Lewisite exposure, and asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949 and from October 1950 to September 1951.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

With regard to the Veteran's claim for entitlement to service connection for asthma, the Board notes the issue has been characterized the issue as entitlement to service connection for a respiratory disorder to include asthma and COPD.  The Board acknowledges the Veteran has reported symptoms of wheezing and the medical evidence indicates the Veteran's has been diagnosed with COPD.  The claim, therefore, cannot be considered limited to the one diagnosis and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

In February 2013, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated in the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a balance disorder, residuals of frostbite, diabetes mellitus, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. On the record, during his Board hearing on February 8, 2013, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for macular degeneration.

2. On the record, during his Board hearing on February 8, 2013, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for cataracts.

3. On the record, during his Board hearing on February 8, 2013, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for colon cancer.

4. Resolving all doubt in the Veteran's favor, bilateral sensorineural hearing loss is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for macular degeneration have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for cataracts have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3. The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for colon cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4. The criteria for establishing entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012). 

In the instant case, the claims for an entitlement to service connection for macular degeneration, cataracts, and colon cancer have been withdrawn and the Veteran's claim for service connection for bilateral sensorineural hearing loss has been granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.

II. Issues Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

At the February 8, 2013, videoconference hearing before the undersigned Veterans Law Judge, the Veteran expressly withdrew his appeal for entitlement to service connection for macular degeneration, cataracts, and colon cancer, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and that issue is dismissed.

III. Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, No. 2011-7184, slip op. at 13-14 (Fed. Cir. Feb. 21, 2013) (overruling Savage v. Gover, 10 Vet. App. 488 (1997)).  

Here, the Board notes that the Veteran has been diagnosed with sensorineural hearing loss, which is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  As such, it is subject to service connection based upon continuity of symptomatology.

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2012).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As stated above, the Veteran's in-service treatment records are unavailable.  However, the December 1949 Separation Qualification Record from the Veteran's first period of service, indicates the Veteran's military occupational specialty was anti-aircraft artillery crewman, truck driver, and auto mechanic.  See Separation Qualification Record, dated December 1949.

At the February 2013 Board hearing, the Veteran testified that he was part of the anti-aircraft artillery in 1949 while stationed in Fort Bliss, Texas.  He stated he was employed as a anti-aircraft crewman, a truck driver, and an auto mechanic.  The Veteran stated he was present while 120 millimeter anti-aircraft gun were fired.  He stated he loud blasts reduced his hearing and it took approximately five or six days to recover.  He stated that he noticed decreased hearing acuity while he was stationed in Korea during his second period of service.  The Veteran also testified that while his DD 214 form noted his military occupational specialty as a clerk-typist, he was never employed as such.  See Board hearing transcript, dated February 2013.

According to an October 2010 VA treatment report, the Veteran stated that he was trained as an anti-aircraft artillery unit while in Fort Bliss and was exposed to very severe acoustic trauma.  The Veteran's primary physician at the VA determined that the Veteran "suffers from severe hearing loss requiring hearing aids.  He [also] suffers from balance problems.  These problems are more likely than not [related] to both inner/middle ear damage secondary to [acoustic] trauma sustained while on active duty."  See VA treatment records, dated October 2010.

The Veteran was afforded a VA audiological examination in July 2011 where he reported he was exposed to loud noise driving and completing mechanical work on trucks and jeeps.  He stated he did not have hearing protection during that time. Following service, he was employed at Halliburton from 1950 until retirement in 1983 working as a sheet metal worker and had noise exposure but did not use hearing protection.  He also reported recreational noise exposure from target shooting and deer hunting but did use hearing protection.  On the authorized audiological evaluation, the Veteran's measured puretone air conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
65
85
90
RIGHT
55
70
75
80
90

Bone conduction studies showed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
60
80
80
RIGHT
55
70
70
80
80

Speech audiometry revealed speech recognition ability of 28 percent in the left ear and 44 percent in the right ear.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss (severe to profound in the right ear and moderately severe to profound in the left.  Upon review of the evidence of record and a physical examination, the audiologist concluded, "I cannot resolve this issue without resort to mere speculation... This [V]eteran reported a history of noise exposure while in military service.  Additionally this [V]eteran also reported a history of occupational noise exposure while working for Halliburton for 33 years as a sheet metal worker without the use of hearing protection devices.  Therefore, in regard to the [V]eteran's current claim of bilateral hearing loss, I cannot resolve this issue without report to mere speculation."  See VA examination, dated July 2011.

The Veteran was afforded another VA examination in January 2012.  The report of the VA audiological examination reflects that on the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
65
70
70
LEFT
30
35
55
75
80

Speech audiometry revealed speech recognition ability of 24 percent in the right ear and 48 percent in the left ear.  The diagnosis of bilateral sensorineural hearing loss was confirmed.  Upon examination and a review of the claims file, the examiner determined, "This [V]eteran noted an extensive 30+ year history of occupational noise exposure as a sheet metal worker without the use of hearing protection.  In addition, a history of recreational noise exposure was reported.  Occupational noise exposure cannot be ruled out as a predominant factor in the current level of this [V]eteran's hearing loss.  Therefore, it is less likely than not (less than 50 [percent] likelihood) that his [V]eteran's hearing loss is the result of military acoustic trauma."  See VA examination, dated January 2012. 

The Board acknowledges that the post-service treatment records does reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  

In addition, the Board acknowledges the Veteran's report of being exposed to acoustic trauma in service (i.e. anti-aircraft artillery crewman, truck driver, and auto mechanic) to be credible given his consistent statements of noise exposure and his military occupational specialty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Service incurrence of an acoustic trauma injury has been demonstrated.

The Board recognizes there are three nexus opinions of record; a positive nexus opinion (October 2010 VA treatment), a speculative opinion (July 2011 VA examination), and a negative opinion (January 2012 VA examination).  First, while the existence of the positive nexus opinion cannot be ignored, the Board finds this is a conclusory opinion as the examiner did not provide an adequate rationale for the finding.  This positive nexus opinion also does not address the Veteran's post-service occupational history as a sheet metal worker for over thirty years and its impact on his hearing loss.  However, the Board also finds that the negative nexus opinion from the January 2012 VA examination lack probative value as it does not address the Veteran's credible lay history of acoustic trauma during service.  Unfortunately, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).

The July 2011 VA examiner opined it was speculative as to whether the Veteran's hearing loss related to his military service.  The Board finds this examiner's equivocal or inconclusive opinion amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2011) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Veteran has repeatedly asserted that he suffers from hearing loss since service.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with bilateral hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation). 

A finding of a nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure is still needed to substantiate a claim of service connection.  The Veteran testified under oath before the Board that he experienced decreased hearing following his first period of service.  He has consistently maintained this position since then.  The Board finds his assertions concerning in-service noise exposure, symptoms of hearing loss, and the continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing). 

The Board acknowledges the Veteran's documented in-service duty assignment, the recognition of in-service noise exposure, current findings of bilateral sensorineural hearing loss, and the credible lay assertions of record.  Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral sensorineural hearing loss cannot be reasonably disassociated from his acoustic trauma during service.  The Board finds that despite the VA examiner's negative nexus opinion, the evidence is in at least equipoise as to whether the Veteran's hearing loss is etiologically related service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral sensorineural hearing loss is warranted.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for macular degeneration has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to service connection for cataracts has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

The claim of entitlement to service connection for colon cancer has been properly withdrawn from this appeal by the Veteran and this issue is dismissed.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.






REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).

Balance disorder

The Veteran has claimed that his balance disorder, or dizziness, is related to his military service.  Namely, the Veteran believes it is secondary to his bilateral sensorineural hearing loss.  See Board hearing transcript, dated February 2013.  As discussed above, the Board has granted the Veteran's claim for entitlement to service connection for bilateral sensorineural hearing loss.  

According to the October 2010 VA treatment record, the VA physician opined that the Veteran's balance problems are "more likely than not [related] to both inner/middle ear damage secondary to [acoustic] trauma sustained while on active duty."   See VA treatment record, dated October 2010.

However, according to the January 2012 VA examiner, while the Veteran has "noted some intermittent 'balance' problems but denied true vertigo.  There is no clinical or research evidence to support  the claim that long standing, permanent 'balance' problems are related to acoustic trauma nor is there any evidence to support the claim that these 'balance' problems manifested years after the exposure event has ceased.  Therefore, this [V]eteran's report of 'balance' problems are less likely as not related to acoustic trauma."  See VA examination, dated January 2012.

The Board cannot ignore that the Veteran has experienced a balance disorder and/or dizziness.  The Veteran is competent to give evidence about what he experienced and his symptoms following the injury are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, it is unclear whether it is attributable to a diagnosed condition.

Here, the Veteran has not yet been afforded a VA examination for his claimed disorder.  Furthermore, given a lack of a clear diagnosis, the presence of two conflicting nexus opinions within the record, and the recently service connected hearing loss, the Board finds this claim should be remanded for a VA examination with a neurologist to clarify the Veteran's diagnosis and obtain an adequate etiological opinion.  As such, further development is necessary before a final determination is made.  The Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121  (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Residuals of frostbite and diabetes mellitus

The Veteran claimed that during the winter of 1950-1951 he was stationed in Korea and was involved with the release of Marines that were trapped on ice.  The Veteran stated his duties included driving a jeep in deep snow and spent much time outside.  The Veteran testified that during that time he experiencing problems in his feet but did not pay too much attention to it.  The Veteran stated that he sought treatment from a medic when his feet became painful.  The Veteran stated he was told by the medic it was not frostbite and was given pain medication.  Once he returned from Korea he did not experience any more symptoms until approximately 10 years ago.  The Veteran further stated that the temperature in Korea reached 16 degrees below zero and the sea water froze while unloading to go offshore.  See Board hearing transcript, dated February 2013.

The Veteran also testified that he has a current diagnosis for diabetes mellitus and has been monitoring his blood sugar for the past ten years.  He Veteran stated that he believes it is related to his military cold exposure and stress from being in a war.  Id.

Regarding his claim for residuals of frostbite on the feet, according to the private treatment records from the Five Oaks Medical Group, the Veteran has sought treatment for and was diagnosed with gout in his feet in May 2005.  He has continued to receive treatment for gout until May 2007.  See Five Oaks Medical Group records, dated March 2004 to May 2007.

In October 2010, a VA physician opined the Veteran "suffers from chronic burning in his right foot, which in my opinion is more likely than not secondary to cold [injury] sustained while serving in Korea during combat operations in the winter of 1950/51."  See VA treatment record, dated October 2010.

The Board finds the October 2010 positive nexus opinion inadequate as the examiner did not provide any rationale for the opinion and did not discuss the significance of the Veteran's prior history of gout and its impact on his feet.

Regarding the Veteran's claim for diabetes mellitus, the post-service treatment records confirms his diagnosis for the condition.  The Veteran was initially diagnosed at the Five Oaks Medical Group in June 2005.  However, there is no opinion regarding its etiology and no comments addressing the Veteran's contention that it possibly stemmed from his military service.  

The Board notes that the Veteran has not yet been afforded a VA examination for the issue of residuals of a cold injury to his feet and it is unclear whether he has a current diagnosis.  As such, the Veteran should be afforded a VA examination for further development in order to clarify the diagnosis and the etiology of the disability.  Furthermore, the Veteran has also not been afforded a VA examination for his diabetes mellitus and given his testimony and a current diagnosis, one should be provided.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Respiratory disorder to include asthma and COPD

The Veteran testified at the February 2013 Board hearing that he started wheezing at night in approximately 1960.  He stated he could not sleep and needed an inhaler to help alleviate his symptom.  The Veteran stated that cold weather aggravates his wheezing and difficulty breathing.  He believes his exposure to cold during service led to his current symptomatology.  See Board hearing transcript, dated February 2013.  

As stated earlier, this issue has been recharacterized as an entitlement to service connection for a respiratory disorder to include asthma and COPD.  The Board notes that while a diagnosis for asthma has not been established by the evidence of record, the Veteran does, however, have a diagnosis for COPD.  

In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.

Moreover, since Clemons, the Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki 25 Vet. App. 45, 53 (Vet. App. 2011)

In light of the Court's holdings in Clemons, Brokowski and DeLisio and the evidence of record showing that the Veteran's continued complaints of symptomatology associated with asthma may possibly be related to his COPD, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons, Brokowski and DeLisio.  

Given the Veteran's credible testimony of cold exposure during his military service in Korea, his report of wheezing, his diagnosis of COPD, and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's respiratory disorders, the Veteran is entitled to a VA examination to clarify the Veteran's diagnosis of all respiratory disorders and whether such diagnosed conditions are related to his military service, namely cold exposure.  

As delineated in 38 C.F.R. § 3.159(c)(4) (2012), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Board also notes that service connection may be presumed for certain diseases, enumerated at § 3.309, including bronchiectasis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2012).   

As such, given the Veteran's reported symptoms, the VA examination should also clarify whether the Veteran has any additional respiratory disorders, particularly those enumerated by § 3.309.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a neurologist for the purpose of ascertaining (1) the current diagnosis of the Veteran's balance disorder; (2) whether any diagnosed balance disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service to the Veteran's period of active service; (3) or whether any diagnosed balance disorder is more likely than not, at least as likely as not, or less likely than not etiologically related to the Veteran's service connected bilateral sensorineural hearing loss.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the October 2010 positive nexus opinion by the VA physician and the January 2012 VA examiner's negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining (1) the current diagnosis of the Veteran's claimed residuals of frostbite on the feet; and (2) whether any diagnosed residuals of frostbite on the feet is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service to the Veteran's period of active service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is asked to discuss the Veteran's lay statements of his military history of cold exposure and injury.  The examiner is also asked to consider and address the October 2010 positive nexus opinion from the VA physician and the Veteran's prior history of gout in his feet.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining nature and etiology of the Veteran's diabetes mellitus.  The examiner is asked to answer whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the currently diagnosed diabetes mellitus is causally or etiologically related service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is asked to discuss the Veteran's lay statements of his military history of cold exposure and injury.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining nature and etiology of the Veteran's respiratory disorder.  The examiner is requested to (1) diagnose all current respiratory disorder(s), to include asthma and COPD, and any respiratory disorders enumerated in 38 C.F.R. § 3.309 (2012) such as bronchiectasis; (2) review all pertinent records associated with the claims file and for each diagnosed disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed respiratory disorder(s) is causally or etiologically related service; and (3) and whether any diagnosed respiratory disorder(s) is more likely than not, at least as likely as not, or less likely than not etiologically related to the Veteran's claimed cold exposure during service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. The RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


